Case 1-19-43469-cec Doc1 Filed 06/05/19 Entered 06/05/19 13:23:22

Fil ro cuneeak identify the case:

 

United States Bankruptcy Court for the:

_ Eastern District of New York
(Giaie) - OY 5

_ Case number (if knowny: Chapter / mM gq Uei-' om “Ol Check if this is an
amended filing

 

="
3

Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy 04/16

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, instructions for Bankruptcy Forms for Non-individuals, is available.
|

u

1. Debtor’s name Gates 289 AS Inc

 

2. All other names debtor used
in the last 8 years

 

 

 

Include any assumed names,
trade names, and doing business
as names

 

 

3. Debtor’s federal Employer 8 4 19 83 6 31
Identification Number (EIN) me ee ee

 

 

 

 

 

 

4. Debtor’s address Principal place of business Mailing address, if different from principal place
of business
289 GATES AVENUE
Number Street Number Street
P.O. Box
BROOKLYN NY 11216
City State ZIP Code City State ZIP Code

Location of principal assets, if different from
principal place of business

 

 

 

 

 

KINGS
County
Number Street
City State ZIP Code
5. Debtor’s website (URL)
6. Type of debtor ia Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

(J Partnership (excluding LLP)
U Other. Specify:

 

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 1

 
Case 1-19-43469-cec Doc1 Filed 06/05/19 Entered 06/05/19 13:23:22

Debtor Gates 289 AS Inc

Case number (if known).

 

Name

7. Describe debtor’s business

8. Under which chapter of the
Bankruptcy Code is the
debtor filing?

9. Were prior bankruptcy cases
filed by or against the debtor
within the last 8 years?

If more than 2 cases, attach a
separate list.

10. Are any bankruptcy cases
pending or being filed bya
business partner or an
affiliate of the debtor?

List all cases. if more than 1,
attach a separate list.

Official Form 201

A, Check one:

C) Health Care Business (as defined in 11 U.S.C. § 101(27A))
) Single Asset Real Estate. (as defined in 11 U.S.C. § 101(51B))
C1) Railroad (as defined in 11 U.S.C. § 101(44))

LJ Stockbroker (as defined in 11 U.S.C. § 101(53A))

CJ} Commodity Broker (as defined in 11 U.S.C. § 101(6))

(C) Clearing Bank (as defined in 11 U.S.C. § 781(3))

Kd None of the above

B. Check all that apply:

Cj Tax-exempt entity (as described in 26 U.S.C. § 501)

C) investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
§ 80a-3)

C) investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
http://www.uscourts.gov/four-digit-national-association-naics-codes .

S Sit

 

Check one:

ia Chapter 7
im Chapter 9
im Chapter 11. Check all that apply.

C) Debtor's aggregate noncontingent liquidated debts (excluding debts owed to
insiders or affiliates) are less than $2,566,050 (amount subject to adjustment on
4/01/19 and every 3 years after that).

Cl The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
debtor is a small business debtor, attach the most recent balance sheet, statement
of operations, cash-flow statement, and federal income tax return or if all of these
documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

CA plan is being filed with this petition.

Q Acceptances of the plan were solicited prepetition from one or more classes of
creditors, in accordance with 11 U.S.C. § 1126(b).

(3 The debtor is required to file periodic reports (for example, 10K and 10Q) with the
Securities and Exchange Commission according to § 13 or 15(d) of the Securities
Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-individuals Filing
for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

(] The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule

 

 

 

12b-2.
a Chapter 12
UI No
Cl Yes. District When Case number
MM/ DD /YYYY
District When Case number
MM/ DD/YYYY
(a No
CU Yes. Debtor Relationship
District When

 

MM / DD fYYYY
Case number, if known

Voluntary Petition for Non-Iindividuals Filing for Bankruptcy page 2

 
Case 1-19-43469-cec Doc1 Filed 06/05/19 Entered 06/05/19 13:23:22

Debtor Gates 289 AS Inc

Case number (if known)
Name

 

11, Why is the case filed in this Check aif that apply:

district? ; cites ment . . «aie dates
(2 Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days

immediately preceding the date of this petition or for a longer part of such 180 days than in any other
district.

Qa bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own orhave (Ano
possession of any real
property or personal property

that needs immediate Why does the property need immediate attention? (Check ail that apply.)
attention?

(J Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.

CD it poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
What is the hazard?

 

C] it needs to be physically secured or protected from the weather.

(CJ It includes perishable goods or assets that could quickly deteriorate or lose value without
attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
assets or other options).

other

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

Is the property insured?
LI No

C) Yes. insurance agency

 

Contact name

 

Phone

8 Statistical and administrative information

13. Debtor’s estimation of Check one:

available funds (2 Funds will be available for distribution to unsecured creditors.

(2 After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

; (2a 1-49 (} 1,000-5,000 () 25,001-50,000
14. Estimated number of © 50-99 ©) 5,001-10,000 ©) 50,001-100,000
creditors Q 100-199 © 10,001-25,000 OQ) More than 100,000
C} 200-999
; id $0-$50,000 C1 $1,000,001-$10 million C) $500,000,001-$1 billion
18. Estimated assets ( $50,001-$100,000 ©) $10,000,001-$50 milion © $1,000,000,001-$10 billion
Ud $100,001-$500,000 CI $50,000,001-$100 million () $10,000,000,001-$50 billion
CJ $500,001-$1 million CI $100,000,001-$500 million () More than $50 billion

Official Form 201 Voluntary Petition for Non-Individuals Filing for Bankruptcy page 3

 
Case 1-19-43469-cec Doc1 Filed 06/05/19 Entered 06/05/19 13:23:22

 

 

Debtor Gates 289 AS Inc Case number (if known)
Name
. oo, C) $0-$50,000 C2 $1,000,001-$10 milion C1 $500,000,001-$1 billion
16. Estimated liabilities 2 $50,001-$100,000 C) $10,000,001-$50 million Q $1,000,000,001-$10 billion
{d $100,001-$500,000 () $50,000,001-$100 million C} $10,000,000,001-$50 billion
{) $500,001-$1 million CJ $100,000,001-$500 million C) More than $50 billion

oe Request for Relief, Declaration, and Signatures
WARNING - Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
$500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
authorized representative of etition
debtor P .
| have been authorized to file this petition on behalf of the debtor.

a | have examined the information in this petition and have a reasonable belief that the information is true and
correct.

| declare under penalty of perjury that the foregoing is true and correct.

Executedon OG. OS. Z20/ 9

MM /DD /YYYY

 

 

 

 

 

 

 

 

 

 

Signalufd of authorized representative of debtor Printed name
Title
18. Signature of attorney x Date
sighetufe of attomey for debtor MM  /DD /YYYY
Printed name
Firm name
Number Street
City State ZIP Code
Contact phone Email-‘address
Bar number State

 

Official Form 201 Voluntary Petition for Non-individuais Filing for Bankruptcy page 4
Case 1-19-43469-cec Doc1 Filed 06/05/19 Entered 06/05/19 13:23:22

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

 

In re: Case No.
Chapter

Debtor(s)
a--- -- -x

AFFIRMATION OF FILER(S)
All individuals filing a bankruptcy petition on behalf of a pro se debtor(s), must provide the following
information:
Name of Filer: Ce) An NETTE ~Sanpsesa a
Address: Sig EC lle™S\ Brook Ny ZL
Email Address: al lessie D ushoo com

 

Phone Number: Cli ) 930- 53 LE

 

Name of Debtor(s):

CHECK THE APPROPRIATE RESPONSES:
ASSISTANCE PROVIDED TO DEBTOR(S):

 

S& PREPARED THE PETITION AND/OR ASSISTED WITH THE PAPERWORK BY DOING
THE FOLLOWING: _ COMM PU#G th? FO CNIS

 

i 1 DID NOT PROVIDE THE PAPERWORK OR ASSIST WITH COMPLETING THE FORMS,

FEE RECEIVED:
~ 1 WAS NOT PAID.

I WAS PAID.
Amount Paid: $

I/We hereby affirm the information above under the penalty of perjury.

Dated: OG- 05. 20/9 Moo wl
N Filer’ Signature

 

 
Case 1-19-43469-cec Doc1 Filed 06/05/19 Entered 06/05/19 13:23:22

MATRIX

 

HSBC Bank USA, N.A.
P.O. Box 2013.
Buffalo, NY 14240
